IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-66,223-01


EX PARTE TOMMY LEE ROBINSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 0517928 IN THE 8TH DISTRICT COURT

FROM HOPKINS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of injury to a child
and sentenced to one year imprisonment. He did not appeal his conviction.
	Applicant contends, among other things, that he was denied his right to appeal. The record,
however, is silent on whether Applicant was advised of his appellate rights and whether he
voluntarily waived these rights. The trial court shall, accordingly, forward the complete trial record
to this Court.
	This application will be held in abeyance until the trial court forwards the record to this
Court. The record shall be forwarded within 90 days of this order. If any continuances are granted,
a copy of the order granting the continuance shall be sent to this Court. Any extensions of time shall
be obtained from this Court. 


Filed:   March 21, 2007
Do not publish